DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed 05/27/2022 is acknowledged. Claim 2, 5, 8, 18, 23, 27, 28 and 48 are amended and claims 1, 3 and 4 are newly canceled. Claims 2, 5, 8, 18, 19, 23, 27, 28 and 48 are pending.

Rejections Withdrawn
Note: Any previous rejections over claims 1, 3 and 4 are hereby withdrawn in response to Applicant’s amendment of the claims.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112(a) – Scope of Enablement
The rejection of claims 2, 5, 8, 18, 19, 23, 27, 28 and 48 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for scope of enablement is withdrawn in response to Applicant’s amendment of the claim to delete the phrase “at least” preceding “amino acid residue 450 of SEQ ID NO: 3”, thus, the claims are commensurate in scope with the teachings of the instant specification with regard to substitutions to MIS that increase cleavage.
Written Description
The rejection of claims 2, 5, 8, 18, 19, 23, 27, 28 and 48 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in response to Applicant’s amendment of the claim to delete the phrase “at least” preceding “amino acid residue 450 of SEQ ID NO: 3, thus the claims no longer read upon other substitutions that can be made to increase cleavage. 

Claim Rejections - 35 USC § 112(d)
The rejection of claim 5 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn in response to Applicant’s amendment to recite 96% identity to SEQ ID NO: 4, which properly limits claim 1. 


Claim Rejections - 35 USC § 102
The rejection of claims 5, 8, 18, 23, 27 and 28 under 35 U.S.C. 102(a)(1) as being anticipated by Donahoe (WO 2015089321—reference 12 on IDS filed 06/13/2019) is withdrawn in response to Applicant’s amendment of claims 5, 8, 18, 23, 27 and 28 to depend from claim 2, which was not included in this rejection.

Claim Rejections - 35 USC § 103
The rejection of claims 2, 5, 8, 18, 19, 23, 27 and 28 under 35 U.S.C. 103 as being unpatentable over Donahoe (WO 2015089321) in view of Donahoe et al. (WO 2014/164981—herein referred to as the “‘981 WO document” to avoid confusion) is withdrawn in response to Applicant’s amendment and upon further consideration. Applicant has amended the remaining claims to depend from claim 2, which recites a method for uterine protection comprising administering the recited recombinant MIS variant, wherein uterine protection is a reduction in uterine lining thinning or a reduction of uterine dystocia. The applied prior art does not teach or suggest treating these specific sequalae.

The rejection of claims 5, 8, 18, 23, 27, 28 and 48 under 35 U.S.C. 103 as being unpatentable over Donahoe (WO 2015089321) in view of Silva et al. (Autoimmunity Reviews 13 (2014) 427-430) is withdrawn in response to Applicant’s amendment of the remaining claims to depend from claim 2, which was not included in this rejection.

Double Patenting
The rejection of claims 5, 8, 18, 23 and 28 on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,135,269 (previously copending Application No. 15/103,568) in view of Donahoe (WO 2015089321) is withdrawn in response to Applicant’s amendment of the remaining claims to depend from claim 2, which was not included in this rejection.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance. As noted above, the claims have been amended by Applicant to limit the amino acid substitution to Q to R to increase cleavage to the recombinant MIS protein. In addition, the prior art does not teach or suggest treating the specific sequelae set forth in independent claim 2.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 2, 5, 8, 18, 19, 23, 27, 28 and 48 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA M BORGEEST whose telephone number is (571)272-4482. The examiner can normally be reached M-F 9-3 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649